Title: To Thomas Jefferson from Robert Smith, 14 February 1809
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir. 
                     Navy Department 14 feb. 1809
                  
                  With respect to young Drayton the midshipman—it is proper to state to you, that there are now in the Navy upwards of sixty midshipmen, who are senior to him in appointment—many of whom rank with the first young men in the country—these would all feel themselves degraded if any junior officer should be placed over them—A reversion of the order of antecedent relations, especially among military men, never fails to produce great discontent; and if young Drayton were now promoted, it would probably produce the resignation of thirty to forty young men, who are in no respect whatever inferior to him—Besides all this, however superior mr Drayton’s capacity may be, he can not possibly be fit for promotion—he has not been in service quite two years—he went into service, I beleive, without experience—and he cannot possibly have acquired in this short time that knowlege of seamanship which would justify the placeing him in a situation where a Public Vessel, with the lives of all on board, might depend upon his skill as a seaman.
                  I am thus particular in this case, because it appears to me peculiarly proper to express the considerations which restrain the indulgence of our favorable dispositions towards mr. Drayton.
                  I have the honor to be, with great respect Sir y ob S
                  
                     Rt Smith 
                     
                  
               